,                                              R-521



            =E   ATTOKNEY               GENERAL.
                      Q,P TEXAS
                     AUemIN    11. -rExAla



                         June 12, 1947

    Honorable Geo. B. Sheppard
    Comptroller of Public Accounts
    Austin, Texas             Opinton No. V-240
                               Re:     Effective date
                                       of appropriatlon
                                       provided in 3. B.
    Dear Mr. Sheppard:                 351
             Your letter request reads as followa:
              "Senate Bill No. 351, Acts of the 50th
         Legislature, Increases the salary of the As-
         sistant District Attorney of the 72nd Judi-
         cial District of Texas and authorizes said
         salary to be paid out of the General Revenue
         Fund of the State. This bill carried thfi'
         emergency clause and passed each House by'a
         record vote, msking it effective upon May
         20, the date it was approved by the Governor.
         The bill also carries the Comptroller's Cer-
         Uficate to the effect that the amount appro-
         priated therein comes within the estimated
         available revenue.
              "But upon reading Section 3, there Is
         some doubt in this department as to whether
         the bill in fact mskes an appropriation for
         the two-year period beginning May 20, 1947,
         and ending May 20, 1949.
              "I shell thank you to advise whether or
         not the bill makes the appropriation avail-
         able lmmedlatelg."
              You also furnished us with a copy of S. B. 351.
    This copy does not show that it passed the House by the
    necessary emergency vote. It also contains a Committee
    Admendment, that strikes out all of Section 3, and ln-
    serts In lleu thereof an entirely different provision
    as to the payment of the salary OF said assistant.
Honorable Geo. B. Sheppard - Page 2


          However, we examined S.B. 351 'as signed by
the Governor and find that It finally passed both
houses by the necessary emergency vote, and that such
bill passed as originally enacted by the Senate with-
out such amendment.
          Section 3 of S.B. 351 reads as follows:
          9ec. 3. The Assfstant District
     Attorney In the 72nd Judicial District
     of Texas shall receive an annual salary
     of Thirty-Eight Hundred ($3800.00) Dol-
     lars, payable monthly, out of the General
     Revenue Fund of the state not otherwise
     appropriated, upon the sworn account of
     such Assistant District Attorney, approv-
     ed by the Dlstrlct Attorney of said 72nd
     Judicial Dlstrict.g
          Section 6 of Article VIII of the Texas Con-
stitution provides that:
          n'. . . no money shall be drewn from
     the treasury but In pursuance of specific
     appropriations mcldeby law; nor shall any
     appropriation of money be made for a longer
     term than two years, except by the first
     legislature to assemble under this con-
     stitution, which may make the necessary ap-
     propriations to carry on the government un-
     til the assemblage of the sixteenth legla-
     1ature.l . . .*
           The question arlses, does Section 3 make an
appropriation to pay the salary of said Asslstant Dis-
trict Attorney?   It 1s clear that an appropriation ten
be msde other then in the general appropriation bill.
!I ;t;tet$y the Supreme Court in Pickle v. Finley,
    . .     : "It Is also true that no specific vords
are necessary ln order to make an appropriation; and
      that an appropriation wy be wde by lmplica-
tl&'when the language employed leads to the belief
that such was the Intent of the leglsleture." 'Ihe
Conrt in Nichols v. Comptroller, 4 Stew. end PI 1%
held that an appropriation had been made when the law
which fixed the salerg;in question ues couched in the
following language: A salary of $1,749, to be paid
quarterly out of any money not othellrlseapproprla.ted".
,




    Honorable Geo. H. Sheppard - Page 3


    The Supreme Court In Pickle v. Finley (supra) in ap-
    proving said holding said: "The phrase 'not other-
    wise appropriated' means not appropriated, to any
    other purpose than here Is appropriated, and clearly
    implies an Intent to wke a present appropriation."
              It Is, therefore, our opinion that S.B. 351
    mskes the appropriation available lmmedlately.
                          SUMMARY
               S.B. 351 wkes an appropriation of
         Seventy Six Hundred ($7600.00) Dollars to
         pay the salary of the Assistant District
         Attorney  of the 72nd Judicial District of
         Texas for the two year period beginning
         on the 20th day of May, 1947, and ending
         on the 19th day of May, 1949.

                                     Your   very   truly,

                                A=BEBEBALOFTJSXAS

                                By   w
                                              U. V. Geppert
                                                   Assistant

    WVG/lh